803 F.2d 1180Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In re David CARR, Petitioner.
No. 86-8014.
United States Court of Appeals, Fourth Circuit.
Submitted Sept. 16, 1986.Decided Oct. 24, 1986.

David Carr, petitioner pro se.
DISMISSED.
Before RUSSELL, SPROUSE and ERVIN, Circuit Judges.
PER CURIAM:


1
David Carr, a West Virginia inmate, petitions this Court for a writ of mandamus to direct a state prosecutor or state judge to allow Carr to present evidence before a state grand jury.  Federal courts only have mandamus jurisdiction over federal officials.  See Haggard v. Tennessee, 421 F.2d 1384 (6th Cir.1970).  Federal courts have no jurisdiction to compel state officials to perform a duty under state law, unless federal jurisdiction is in some way impaired.  Moye v. Clerk, Dekalb County Superior Court, 474 F.2d 1275 (5th Cir.1973);  Craigo v. Hey, 624 F.Supp. 414 (S.D.W.Va.1985).  Such is not the case here.


2
Accordingly, while leave to proceed in forma pauperis is granted, Carr's petition for a writ of mandamus is denied, and this action is dismissed.  Carr's request for appointment of counsel is denied.  We dispense with oral argument because the dispositive issues recently have been decided authoritatively.


3
DISMISSED.